       Case 1:17-cv-04329-RA-BCM Document 57 Filed 12/08/20 Page 1 of 2
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 12/8/2020


 EVRIHOLDER PRODUCTS, LLC,

                             Plaintiff,
                                                               No. 17-CV-4329 (RA)
                        v.
                                                                       ORDER
 SIMPLY LBS LTD COMPANY,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       Plaintiff Evriholder Products, LLC, brought this action for patent infringement on June 8,

2017 against Defendants Simply LBS Ltd Company (“Simply LBS”), Impulseev Ltd., Huanyu

HK, Ltd., and John Does 1-10. Dkt. 1. Simply LBS failed to answer or otherwise respond to the

complaint and the Court granted Plaintiff’s request for default judgment on April 24, 2019. Dkt.

43. Plaintiff filed notices of voluntary dismissal as to the remaining defendants. Dkt. 33, 38. By

separate order, the Court referred the case to Magistrate Judge Moses for an inquest as to damages.

Dkt. 44. Now before the Court is Judge Moses’s Report and Recommendation (the “Report”),

dated April 21, 2020, to which no objections were made.

       Having reviewed the thorough and well-reasoned Report for clear error, see Galeana v.

Lemongrass on Broadway Corp., 120 F. Supp. 3d 306, 310 (S.D.N.Y. 2014) (“When the parties

make no objections to the Report, the Court may adopt the Report if there is no clear error on the

face of the record.” (internal quotation marks omitted)), the Court hereby adopts it in its entirety.

Accordingly, Plaintiff is awarded (1) compensatory damages in the amount of $325,153.76, (2)

prejudgment interest on that sum at the rate of 3.75% from March 15, 2017 to the date on which

judgment is entered, and (3) $202.87 in costs. The Court also enters a permanent injunction
         Case 1:17-cv-04329-RA-BCM Document 57 Filed 12/08/20 Page 2 of 2




prohibiting Simply LBS, its officers, directors, managing members, and others acting in concert

with them, from infringing or inducing the infringement of U.S. Design Patent No. D524,612 until

the expiration of that patent. The parties’ failure to file written objections, after Judge Moses

expressly warned that such failure would result in a waiver of objections for the purposes of appeal,

precludes appellate review. See Caidor v. Onondaga Cty., 517 F.3d 601, 602-03 (2d Cir. 2008).

         The Clerk of Court is respectfully directed to close the case.

Dated:      December 8, 2020
            New York, New York



                                                   Ronnie Abrams
                                                   United States District Judge




                                                      2
